DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 6 indicates that the connection request includes “a specific QoS class of the QoS classes”.  It is unclear how this limitation further defines the parent limitation that the request includes a “list of the QoS classes”.  Clearly, a list of classes includes a specific class.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,654,808 to Chuah.

Regarding claim 1:
Chuah discloses a mobile device or an application server, the mobile device or the application server comprising:
a processor configured to (see processor 650 of Figure 9, for example): 
send to a network entity a request including a list of quality of service (QoS) classes (disclosed throughout; see 4:59-63, 7:28-34, and 9:59-64, for example; see also Figure 4; a call request (ICRQ) is sent including a list/plurality of QoS classes); and 
receive a notification from the network entity, wherein the notification comprises at least one QoS class from the list of the QoS classes (disclosed throughout; the network responds with a notification (such as the ICRP) that includes at least one QoS class from the list of QoS classes).

Regarding claim 11:
Chuah discloses a network entity comprising:
a network entity controller configured to (see the combination of processor 650 and communications interface 665 of Figure 9, for example): 
receive, from a mobile device or an application server, a request comprising a list of quality of service (QoS) classes (disclosed throughout; see 4:59-63, 7:28-34, and 9:59-64, for ;
transmit a notification to the mobile device or the application server, wherein the notification comprises at least one QoS class from the list of QoS classes (disclosed throughout; the network responds with a notification (such as the ICRP) that includes at least one QoS class from the list of QoS classes).

Regarding claim 15:
Chuah discloses a method for negotiating a quality of service (QoS) with a mobile device or an application server, the method comprising: 
sending to a network entity a request including a list of QoS classes (disclosed throughout; see 4:59-63, 7:28-34, and 9:59-64, for example; see also Figure 4; a call request (ICRQ) is sent including a list/plurality of QoS classes); 
receiving a notification from the network entity, wherein the notification comprises at least one QoS class from the list of QoS classes (disclosed throughout; the network responds with a notification (such as the ICRP) that includes at least one QoS class from the list of QoS classes).

Regarding claim 20:
Chuah discloses a network entity comprising a processor, wherein the processor (see processor 650 of Figure 9, for example) is configured to: 
send to another network entity a request comprising a list of quality of service {QoS) classes and a RRC context (disclosed throughout; see 4:59-63, 7:28-34, and 9:59-64, for ; and 
receive a notification from the another network entity, wherein the notification comprises a next available supported QoS class, and an admitted list of radio bearers (disclosed throughout; the network responds with a notification (such as the ICRP or OCRP) that includes at least one QoS class from the list of QoS classes).

Regarding claim 2:
Chuah discloses the limitation that the processor is configured to transmit a confirmation message to the network entity informing the network entity about an acceptance of the notified QoS class (see the ICCN message in Figure 4, for example).

Regarding claim 5:
Chuah discloses the limitation that the processor is configured to receive the notification during an initial attachment, a dedicated bearer establishment or a handover phase of a bearer establishment (as indicated throughout (see 4:59-63, for example), the signaling is for a establishing a call, which is the initial attachment between the devices).  

Regarding claim 6:
Chuah discloses the limitation that the processor is configured to transmit a connection request to the network entity (as indicated above, the ICRQ connection request is transmitted to the network entity), the connection request comprising a specific QoS class of the QoS classes, and wherein the QoS class is a specific QoS level from a set or list of QoS levels (the ICRQ includes a list of QoS classes, which necessarily includes a specific QoS class).

Regarding claim 7:
Chuah discloses the limitations wherein the connection request comprises a list of candidate QoS classes (as noted above, the list of QoS classes are candidate classes that the LNS evaluates to see if it can be supported; see 7:28-34, for example); and wherein the notification comprises at least one QoS class from the list of the candidate QoS classes (as indicated in 7:35-37, the value of QoS in the grant message the level the LNS is willing to accept from the list of candidate QoS classes).

Regarding claim 8:
Chuah discloses the limitation that the notification comprises information about available resources supporting another QoS class (disclosed throughout; as indicated in 7:28-34 and 6:29-43, the LNS can reply with another QoS class (code point)).  

Regarding claim 9:
Chuah discloses the limitation that at least one QoS class included in the notification is mapped to available resources (as indicated throughout, the notification is a grant message, clearly granting the use of resources; this is indicated in part by the granted rate of transmission, which indicates the amount of available resources to which the QoS class is mapped; see 7:20-24, for example).

10:
Chuah discloses the limitation that the notification from the network entity is received periodically or is event-triggered (as indicated above and in Figure 4, the notification (ICRP) is at least triggered by the event of receiving an ICRQ).

Regarding claim 12:
Chuah discloses the limitation of receive a confirmation from the mobile device or the application server informing about an acceptance of the notified QoS (see the ICCN message in Figure 4, for example).

Regarding claim 13:
Chuah discloses the limitation that the network entity controller is configured to transmit the notification upon request or pro-actively (as indicated above and in Figure 4, the notification (ICRP) is at least triggered by the event of receiving an ICRQ).  

Regarding claim 16:
Chuah discloses the limitations of a non-transitory computer readable medium comprising an application for the mobile device or for the application server of claim 15 (see the processor 650 and memory 660 of Figure 9 and 8:33-50, for example), 
wherein the application is configured to transmit a candidate request to the mobile device or the application server, wherein the candidate request comprises a list of candidate Quality of Service, QoS, classes (as noted above, the list of QoS classes are candidate classes that the LNS evaluates to see if it can be supported; see 7:28-34, for example), and 
wherein the application is configured to receive an availability notification message that indicates an available QoS class (as indicated in 7:35-37, the value of QoS in the grant message the level the LNS is willing to accept from the list of candidate QoS classes; the QoS class in the message is clearly available).

Regarding claim 17:
Chuah discloses the limitations that the application is configured to select the available QoS and confirm the selection to the mobile device or to the application server (disclosed throughout; see the ICCN message in Figure 4, for example, which is clearly transmitted after the QoS in the ICRP has been received).

Regarding claim 18:
Chuah discloses the limitations wherein the application is configured to receive a single available QoS or a list of available QoS from the mobile device or from the application server (disclosed throughout; the network responds with a notification (such as the ICRP) that includes at least one QoS class from the list of QoS classes); and wherein the application is configured to transmit a response to the mobile device or the application server to approve the single available QoS or to select one QoS from the list of available QoS (disclosed throughout; see the ICCN message in Figure 4, which confirms the available QoS sent in the ICRP).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,654,808 to Chuah in view of WO 2015/193727 to Benko et al.

Regarding claim 3:
Chuah discloses the limitations of parent claim 1 as indicated above.  Chuah does not explicitly disclose the limitations of claim 3 that the processor is configured to send an application notification to indicate, to an application, the at least one QoS class.  However, Benko discloses a system including an application and an API to keep the application informed of QoS conditions as they change in order for the application to mitigate data interruptions.  See paragraphs 0030-0032 and Figures 1 and 2, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chuah to include similar coordination with the application layer such that the application is notified of changes to the QoS level based on the negotiation process described above.  The 

Regarding claim 4:
Chuah discloses the limitations of parent claim 1 as indicated above.  Chuah does not explicitly disclose the limitations of claim 4 that the processor is configured to receive from an application a notification on a selected QoS.  However, Benko discloses a system including an application which provides input regarding QoS and receives notifications of changes outside of the bounds of QoS selected by the application.  See paragraphs 0019-0032 and Figures 1 and 2, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chuah to include similar coordination with the application layer such that the application indicates selected QoS levels and is notified of changes to the QoS level based on the negotiation process described above.  The rationale for doing so would have been to enable the application to take steps to mitigate data interruption as suggested by Benko in paragraph 0032.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,654,808 to Chuah in view of U.S. Patent Application Publication 2020/0120458 to Aldana et al.

Regarding claim 14:
Chuah discloses the limitations of parent claim 11 as indicated above.  Chuah does not explicitly disclose the limitations of claim 14 that the network entity controller is configured: to transmit the notification to a group of vehicles, comprising the mobile device, or an the application server, and to allocate the resources related to the specific QoS to the group of vehicles based upon the network entity controller receiving respective confirmation messages from all vehicles of the group of vehicles.  However, Aldana discloses a system which allocates resources, evaluating quality of service requirements, to a group of vehicles such as the clusters of devices disclosed throughout.  For example, consider see the abstract which generally describes the vehicle device clusters.  See also paragraphs 0243, 0333, 0351, 0366, 0495, and 0496, and Figures 8 and 9.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chuah and Aldana to apply the concept of a list of QoS classes in a negotiation for resource allocation to vehicle clusters such as those in Aldana.  The rationale for doing so would have been to provide the benefits of faster and more flexible QoS negotiation taught by Chuah to the allocation of resources for vehicle clusters taught by Aldana.

Regarding claim 19:
Chuah discloses the limitations of parent claim 16 as indicated above.  Chuah does not disclose the limitations wherein the application is configured to transmit the candidate request based on information about a target communication service of the mobile device, and wherein the target communication service is related to a group of vehicles.  However, Aldana discloses a system which allocates resources, evaluating quality of service requirements, to a group of vehicles such as the clusters of devices disclosed throughout.  For example, consider see the abstract which generally describes the vehicle device clusters.  See also paragraphs 0243, 0333, 0351, 0366, 0495, and 0496, and Figures 8 and 9.  It would have been obvious to one of ordinary .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2015/0350918 to Rashid et al discloses a method for adaptive quality of service for wireless networks which transmits a plurality of QoS classes as part of a connection establishment.
U.S. Patent Application Publication 2019/0223054 to Nunna et al discloses a quality of service class indicator structure.
U.S. Patent Application Publication 2014/0023013 to Lee et al discloses a method for transceiving data in a multi-RAT system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 7, 2021